Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 1 TO
SALE AND SERVICING AGREEMENT
          AMENDMENT NO. 1, dated as of November 28, 2008 (this “Amendment”), to
the Sale and Servicing Agreement, dated as of February 1, 2008 (the “Sale and
Servicing Agreement”), between DAIMLERCHRYSLER AUTO TRUST 2008-A, a Delaware
statutory trust (the “Issuer”), and CHRYSLER FINANCIAL SERVICES AMERICAS LLC
(formerly known as DaimlerChrysler Financial Services Americas LLC), a Michigan
limited liability company (“CFSA”), as Seller and Servicer.
          WHEREAS, on the date hereof the Certificateholder has made a capital
contribution in the amount of $30,000,000 to the Issuer;
          WHEREAS, the parties hereto by this Amendment wish to amend the Sale
and Servicing Agreement to permit such capital contribution to be deposited in
the Reserve Account and to amend the definition of “Specified Reserve Amount”;
          WHEREAS, the parties hereto are entering into this Amendment in
accordance with Section 10.01 of the Sale and Servicing Agreement and
(i) Deutsche Bank Trust Company Americas ( the “Indenture Trustee”) and The Bank
of New York Mellon (Delaware) (the “Owner Trustee”) have received the Opinion of
Counsel required pursuant to said Section 10.01, (ii) the Servicer has provided
written notification of the substance of this Amendment to each of the Rating
Agencies and DBRS, Inc. and (iii) the Indenture Trustee and the Owner Trustee
have received the Opinion of Counsel required pursuant to Section 10.02(i)(1) of
the Sale and Servicing Agreement; and
          WHEREAS, all things necessary to make this Amendment a valid agreement
of the parties to the Sale and Servicing Agreement in accordance with its terms
have been done;
          NOW, THEREFORE, in consideration of the foregoing, other good and
valuable consideration, and the mutual terms contained herein, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. The capitalized terms used herein (including the
preamble and recitals hereto) and not otherwise defined herein shall have the
meanings assigned thereto pursuant to the Sale and Servicing Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE II
AMENDMENT
     Section 2.01 Definitions. The definition of “Specified Reserve Amount”
contained in Section 1.01 of the Sale and Servicing Agreement is hereby amended
and restated in its entirety as follows:
     “Specified Reserve Amount” means, with respect to any Payment Date on or
after November 28, 2008, an amount equal to the sum of the Reserve Account
Initial Deposit plus $30,000,000.
     Section 2.02 Amendment of Section 5.06 of the Sale and Servicing Agreement.
Section 5.06(b) of the Sale and Servicing Agreement is hereby amended and
restated in its entirety as follows:
     “(b) On November 28, 2008, the Issuer will deposit $30,000,000 into the
Deposit Account which amount shall be allocated to the Reserve Account and
available for application therefrom pursuant to this Agreement and the
Indenture.”
ARTICLE III
MISCELLANEOUS
     Section 3.01 Effect of Amendment. The Sale and Servicing Agreement as
modified by this Amendment and all rights and remedies of the parties thereunder
are and shall continue to be in full force and effect in accordance with the
terms thereof, and the same as modified by this Amendment are hereby ratified
and confirmed in all such respects by the parties hereto.
     Section 3.02 Successors and Assigns. This Amendment will inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.
     Section 3.03 Effect of Section Headings. The section headings in this
Amendment are for convenience only and shall not affect the construction of this
Amendment.
     Section 3.04 Separability. In case any provision of this Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
     Section 3.05 Governing Law. THIS AMENDMENT, THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT AND ANY CLAIM OR CONTROVERSY DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL
IN ALL RESPECTS BE GOVERNED BY AND INTERPRETED, CONSTRUED AND DETERMINED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
ANY CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION).

2



--------------------------------------------------------------------------------



 



     Section 3.06 Counterparts. This Amendment may be executed in any number of
counterparts (including by facsimile or other electronic means), each of which
so executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
[Remainder of the page intentionally left blank]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to the Sale and Servicing Agreement to be duly executed as of the date and
year first above written.

            CHRYSLER FINANCIAL SERVICES
AMERICAS LLC
      By:   /s/ Laurence Guindi       Name:   Laurence Guindi      Title:  
Assistant Treasurer     

            DAIMLERCHRYSLER AUTO TRUST 2008-A

By: THE BANK OF NEW YORK MELLON
(DELAWARE), not in its individual capacity, but
solely as Owner Trustee
      By:   /s/ James Ambagis       Name:   James Ambagis      Title:  
Assistant Vice President     

DCAT 2008-A SSA Amendment No. 1

 



--------------------------------------------------------------------------------



 



Consented to of the day and year first above written:
Deutsche Bank National Trust Company for
DEUTSCHE BANK TRUST COMPANY AMERICAS,
Not in its individual capacity, but solely as Indenture Trustee

                By:   /s/ Michele H.Y. Voon         Name:   Michele H.Y. Voon   
  Title:   Vice President     

                By:   /s/ Mark DiGiacomo        Name:   Mark DiGiacomo     
Title:   Assistant Vice President     

DCAT 2008-A SSA Amendment No. 1

 